 In the Matter of CONSOLIDATED VULTEE AIRCRAFT CORPORATION, EM-PLOYERandINTERNATIONAL BROT=, RHOOD OF ELECTRICAL WORKERSILOCAL 116,andINTERNATIONAL ASSOCIATION OF MACIfINISTs, AERO-NAUTICAL INDUSTRIAL DISTRICT, LODGE No. 776, PETITIONERSCases Nos.16-IBC-420, 16-RC-4.6, 16-RC-427,and 16-RC-428.-Decided January 11, 1950DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a hearing in the above-consoli-dated cases was held before James R. Webster, hearing officer of theNational Labor Relations Board.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer 2IFederated Independent Texas Unions,Local Aircraft 900, moved to dismiss the peti-tions filed by the International Association of Machinists in Cases Nos.16-RC-426, 16-RC--427, and 16-RC-428 on the grounds that(a) there was no showing that the Petitioner hascomplied with the filing requirements of Section 9 (f), (g), and(h) of the Act,and (h)said petitions should properly have been filed as decertification petitions.We find no meritin these contentions.As to(a) the question of compliance is an administrative matter notlitigable by the parties,Trueman FertilizerCo., 81 NLRB 72.Moreover,we have notedadministratively that the Petitioner has fully complied with the filing requirements of theAct.As to (b) it is clear from the record that the Petitioner desires a certification in itsown behalf as the bargaining representative of the Employer's employees.After thehearing the Employer filed its motion requesting the correction of various errorsin the transcript of testimony.As none of the parties has objected thereto, the motion ishereby granted,and the record is hereby amended to conform to the motion..2 International Brotherhood of Electrical Workers, Local 116, the Petitioner in Case No.16-RC-420, is herein called the IBEW ; International Association of Machinists, Aero-nautical Industrial District,Lodge No. 776,the Petitioner in Cases Nos.16-RC-426,16-RC-427, and 16-RC-428, is herein called the IAM; and Federated Independent TexasUnions, Aircraft Local 900,is herein called the FITU.88 NLRB No. 12.49 50DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The Employer is engaged at its Forth Worth, Texas, Division,in the manufacture of the B-36 Bomber and the RB-36 Reconnais-sance Bomber pursuant to contracts with the United States AirForce.The Employer has a working force of approximately 15,000employees, 450 of whom are employed in the plant's maintenancedepartment.This department is under the over-all supervision ofthe plant engineering chief and is divided into various subdivisions.including the electrical maintenance section.It appears from the record that the same hours, general workingconditions, and employee privileges are enjoyed by all employees ofthe Employer.Case No. 16-RC-4:0: Maintenance electriciansThe IBEW seeks to represent a unit consisting of all maintenanceelectricians at the Employer'sFortWorth,Texas,Division,exclud-ing all other employees and all supervisors.The Employer and the,AM4 oppose the severance of the electricians from the existing pro-duction and maintenance unit because of the long history of col-lective bargaining involving these employees on a more comprehensivebasis.The electrical maintenance section is located on a balcony gen-erally known as the tooling balcony.It consists of an area about50 or 60 feet in length and about 20 feet in width, and is the areawhere the maintenance electricians ordinarily report to work andwhere electrical materials and supplies are stored.The unit proposed by the IBEW would embrace approximately73 employees in the electrical maintenance section.5They are groupedinto 3 classifications,depending upon the difficulty and responsibility7The IAM does not contend that the contract with the Employer is a bar in Case No.16-RC-420.However, the FITU asserts that its contract with the Employer is a bar toa present election in Cases Nos. 16-RC-426, 16-RC-427, and 16-RC-428.The contractprovides for a term of 2 years, effective October 13, 1947, and for automatic renewal fromyear to year thereafter in the absence of written notice to terminate or modify given byeither party at least 60 days before the renewal date.Neither party served such notice.On August 11, 1949, the IAM notified the Employer of its claims of representation andthereafter filed its petitions on August 13, 15, and 19, 1949, respectively.As the JAMnotified the Employer of its claims of representation before the operative date of thecontract's automatic renewal clause and filed its petitions within 10 days thereafter, we findthat the contract does not bar a present determination of representatives.Dallas-Fort'Worth Brewing Company,84 NLRB 681 ;General Electric X-Rey Corporation,67 NLRB 997."The FITU is not a party to the proceedings in Case No. 16-RC-420.In addition to the above categories in this section there are eight laborers, two mechanics,and one truck driver, whom the IBEW would exclude from its proposed unit. CONSOLIDATED VULTEE AIRCRAFT CORPORATION51of the work to which they are assigned.Approximately 41 are classi-fied as maintenance electrician "A", 19 are maintenance electrician"B", and 14 as maintenance electrician "C".The maintenance electricians are under the ultimate supervision ofthe electrical foreman, who is assisted by five assistant foremen.Theyare engaged in electrical maintenance, construction, and repair work,and are primarily responsible for the plant's electrical operations andfor all incidental operations of a mechanical nature which relate toelectrical operations.Some are engaged in trouble-shooting assign-ments, some in repairing and rewinding motors, and others in electricalmaintenance and installation work.They work with the usual toolsof their trade and do no production work.In connection with various assignments and projects, maintenanceelectriciansmay work with other employees from the mechanical'maintenance department such as carpenters, plumbers, and mill-wrights.In such instances, however, the electrical work is performedby the maintenance electricians.Some of the maintenance electri-cians are subject to special occupational hazards from energizedcurrents of high voltages, and are required by the- Employer to usespecial safety equipment such as high-tension rubber gloves and otherelectrical safety devices.Although the Employer maintains no apprenticeship program forits electricians, special courses in the electrical field are offered by theEmployer through night school training.The record shows also thatthere are in the employ of the Employer many men who, althoughemployed in production work, have had experience in various crafts.From the foregoing facts and upon the basis of the entire record inthe case, we believe that the maintenance electricians comprise a co-hesive and well-defined craft group clearly distinguishable from theremaining production and maintenance employees, and that theirestablishment as a separate collective bargaining group is feasible.The history of collective bargaining shows that the IAM was certi-fied by the Board as the bargaining representative of the Employer'sproduction and maintenance employees, including the maintenanceelectricians involved herein, in 1943 s and again in 1946,7 and that ithas bargained for these employees since the former date.In our opinion, the foregoing bargaining history does not precludean election among the maintenance electricians at this time. In theaircraft manufacturing industry, the Board has frequently, since theenactment of the amended Act, granted self-determination elections47 NLRB 30.7 70 NLRB 1357.882191-51-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDto groups of maintenance electricians.8We conclude, therefore thatnotwithstanding the bargaining history on a more comprehensivebasis, the maintenance electricians herein may, if they so desire, con-stitute a separate appropriate unit.However, as they may also con-tinue to function as part of the existing production and maintenanceunit represented by the TAM, we shall not make any final unit deter-mination at this time, but shall first ascertain the desires of theemployees in the election hereinafter directed.We shall direct that an election be held among all maintenance elec-tricians at the Employer's Fort Worth, Texas, Division, excluding allother employees and all supervisors, as defined in the Act. If theemployees participating in this election select the Petitioner, they willbe taken to have indicated their desire to constitute a separate bargain-ing unit.Cases Nos. 16-RC-426,16-RC-427, and 16-RC-11.28The Petitions in these cases were filed by the TAM.The TAM, theFITU, and the Employer stipulated that separate units of inspectors,timekeepers, and certain tool classifications, established by the Boardin prior proceedings are appropriate for the purposes of collectivebargaining.9The Employer contends, however, that the representa-tion of these groups by the TAM which also represents the Employer'sproduction and maintenance employees will impair orderly and effici-ent production 10We find nothing in the record to support theEmployer's contention.Moreover, we believe that the questions con-cerning representation which have arisen between the parties can bestbe resolved by elections by secret ballot among the employees in theunits hereinafter found to be appropriate.In substantial conformity with the stipulation of the parties at thehearing, we find that the following constitute separate units appropri-ate for the purposes of collective bargaining in Cases Nos. 16-RC1126,8 Boeing Airplane Company,86 NLRB 368;Ryan Aeronautical Company,85 NLRB 1189;UnitedAircraftCorporation,ChanceVoughtAircraftDivision,85NLRB 209;McDonnell Aircraft Corporation,79NLRB 1054;Lockheed Aircraft Corporation, 77NLRB 507.9 Inspectors were set up as a unit of specially skilled employees inConsolidated VulteeAircraft Corporation,55 NLRB 577.Timekeepers were originally excluded from theproduction and maintenance unit as clericals and were set up in a separate unit inCon-solidated Vultee Aircraft Corporation,60 NLRB 525.Tool planners,tool designers, andtool liaison,not performing manual labor were set up as a unit of specially skilled employeesinConsolidated Vultee Aircraft Corporation,64 NLRB 400.ioThe FITU contends that the IAM cannot properly represent the employees involvedherein because they are not machinists and are not eligible for membership under the con-stitution and bylaws of the IAM.We find no merit in this contention.We have frequentlyheld that the willingness of the Petitioner to represent the employees in issue is controllingunder the Act, not the eligibility of employees to membership,nor the exact extent of thePetitioner's constitutional jurisdiction.Chicago Railway Equipment Company,85 NLRB586.0 CONSOLIDATED VULTEE AIRCRAFT CORPORATION5316-RC-427, and 16-RC-428 respectively, within the meaning of Sec-tion 9 (b) of the Act.(1)All timekeepers of the Employer at its Fort Worth, Texas,Division, excluding all other employees, accounting supervisors, ac-counting section heads, group leaders, and all other supervisors asdefined in the Act.(2)All inspectors of the Employer at its Fort Worth, Texas, Divi-sion, excluding all other employees (including tool inspectors andtemplate inspectors now represented by the IAM as set forth in OrderGranting Motion by the National Labor Relations Board under dateof May 23, 1947, in Case No. 16-RC-1724), and all supervisors as de-fined in the Act.(3)All tool planners, tool designers, tool liaison employees, andfabrication specification planners 11 of the Employer at its Fort Worth,Texas, Division, not performing manual work, excluding all otheremployees, confidential clerks, foremen, assistant foremen, and allother supervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the voting group of maintenance electricians, and inthe separate units found appropriate in paragraph numbered 4, above,who were employed during the payroll period immediately pre-ceding the date of this Direction of Elections, including employeeswho did not work during said payroll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether they desire to be represented, for purposes ofcollective bargaining :In the voting group of maintenance electricians, by InternationalBrotherhood of ElectricalWorkers, Local 116, or by International11By stipulation of the parties,fabrication specification planners,a newly created classifi-cation, was added to the unit. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation of Machinists, Aeronautical Industrial District Lodge776, or by neither;In Cases Nos. 16-RC-426, 16-RC-427, 16-RC-428, by FederatedIndependent Texas Unions, Local Aircraft No. 900, or by Interna-tional Association of Machinists, Aeronautical District Lodge No. 776,or by neither.